           Case 1:19-cv-02933 Document 1 Filed 09/30/19 Page 1 of 15




                   UNITED STATES DISTRICT COURT
                       DISTICT OF COLUMBIA

Kimcuong Huynh,

            Plaintiff,
      v.                                         Case No. CV-19-2933
                                                 JURY TRIAL DEMANDED
Kevin McAleenan,
     Acting Secretary,
     US Department of
     Homeland Security,

            Defendant.


                                COMPLAINT


      NOW COMES the Plaintiff, Kimcuong Huynh, by her attorney, Joy

Bertrand, to allege this complaint against Kevin McAleenan, the Secretary of

United States Department of Homeland Security as follows:

                                   PARTIES

1.   The Plaintiff, Kimcuong Huynh, is a special agent with the United States

Department of Homeland Security (hereinafter “DHS”).

2.    The Plaintiff, Ms. Huynh, presently resides in Houston, Texas.

3.    Kevin McAleenan is the Secretary of DHS.

4.    DHS is headquartered in Washington, District of Columbia.

                         JURISDICTION AND VENUE
                                        1
           Case 1:19-cv-02933 Document 1 Filed 09/30/19 Page 2 of 15



5.    This Court has original jurisdiction over this matter pursuant to 28 USC §

1331 and 134(a)(4) and 42 USC §§ 2000e, in that Ms. Huynh's cause of action

arises under Title VII, Pub. L. 703 and 704.

6.    Venue in this district is proper under 28 USC § 1391(e)(2) and 42 U.S.C. §

2000e-5(f)(3).

                      PROCEDURAL STATEMENT OF FACTS

7.    Between May and June 2018, Plaintiff was the subject of prohibited

harassment and hostile work environment, as prohibited by Title VII of the Civil

Rights Act of 1964.

8.    Kimcuong Huynh is a GS 1811-13 special agent with DHS Office of

Inspector General, assigned to the Houston Field Office.

9.    Ms. Huynh is a Vietnamese woman. When she was a child, she came to

the United States as a refugee. Her family escaped Vietnam on a small fishing

boat from Vietnam and spent time in the refugee camp awaiting resettlement.

She and her family lost everything in Vietnam due to the War and were lucky to

escape with the clothes on their backs.

10.   Ms. Huynh attended school in the US and started her federal law

enforcement career as a Special Agent of the U.S. Immigration and

Naturalization Service (USINS).

11.   In the Spring of 2018, Ms. Huynh volunteered to work a temporary duty
                                          2
          Case 1:19-cv-02933 Document 1 Filed 09/30/19 Page 3 of 15



(TDY) in the U.S. Virgin Islands. While on TDY to St. Thomas office, Ms. Huynh

reported directly to San Juan Office.

12.   On June 14, 2018, Ms. Huynh received a memo from her colleague, Special

Agent Ismael Velez about crude, sexist comments he heard that Puerto Rico

Resident Agent in Charge, Jose Adams, Administrative Officer Maritza Santiago,

and Special Agent Jose Ramos made about her.

13.   On June 15 and 16, 2018, Ms. Huynh spoke with her Houston managers,

Assistant Special Agent in Charge Mike Martin and Special Agent in Charge

David Green about SA Velez’ memo.

14.   Ms. Huynh sent an email following up on her conversations with Martin

and Green, asking that her TDY to the Virgin Islands be terminated.

15.   On June 20, 2018, Ms. Huynh returned to Houston.

16.   On June 26, 2018 Ms. Huynh contacted hqeeo@hq.dhs.gov to file her EEO

complaint with the Agency.

17.   That same day, she received an email response from James

Cooley (James.Cooley@HQ.DHS.GOV), who provided the Agency’s HQ EEO

Information Package as well as information on the agency’s Anti-Harassment

Unit, and HQ EEO Intake Form.

18.   On July 12, 2018, Ms. Huynh sent the EEO Intake Form to Mr. Cooley.


                                        3
          Case 1:19-cv-02933 Document 1 Filed 09/30/19 Page 4 of 15



19.   On July 24, 2018, Ms. Huynh received an email from Cooley, notifying her

of the assignment of an EEO Counselor-Huynh (HQ-02207-2018).

20.   On August 9, 2018, the Agency issued its final report regarding Ms.

Huynh’s informal complaint and a Notice of Rights to File a Discrimination

Complaint.

21.   On August 22, 2018, Ms. Huynh Submitted Formal Complaint (DHS

FORM 3090-1) via email to James Cooley.

22.   On August 22, 219, Ms. Huynh also sent the Formal Complaint via USPS

Certified Mail, Receipt 7016-0600-0000-1905-3275.

23.   On or about August 30, 2018, the Agency received the Formal Complaint

(HS-HQ-02207-2018).

24.   On July 2, 2019, the Agency issued its Final Action.

                            SUPPORTING FACTS

25.   On May 21, 2018, Ms. Huynh was working on a TDY in Saint Thomas,

USVI, regarding fraud investigations related to Hurricane Maria.

26.   Ms. Huynh’s work location was the US Attorney’s Office in St. Thomas.

27.   Ms. Huynh needed office supplies, such as pens, files, labels, and folders.

28.   Ms. Huynh contacted another special agent on TDY, Ismael Velez, to see if

he could forward a list to the San Juan Administrative Officer to process, so that

they could perform their duties at that island.
                                         4
          Case 1:19-cv-02933 Document 1 Filed 09/30/19 Page 5 of 15



29.   SA Velez told Ms. Huynh that he would forward the information to the

Administrative Officer for processing.

30.   On information and belief, Ms. Huynh’s email requesting the supplies was

immediately forward it to Maritza Santiago, the San Juan Field Office

Administrative Officer.

31.   On May 22, 2018 while working from the San Juan OIG Office SA Velez

heard Santiago complain to Resident Agent in Charge Jose Adams that Ms.

Huynh was requesting supplies for the Saint Thomas office.

32.   Santiago stated to Adams that she believed that Ms. Huynh was a

“jodona,” which means “bitchy,” because Ms. Huynh had just arrived to the TDY

and had the audacity to ask for office supplies.

33.   Immediately after Adams and Santiago’s conversation finished, Adams

headed to Velez’s office, stood in the doorway of Velez’ office, and said loudly

that any supplies coming from the San Juan were to be processed through him

and Santiago alone.

34.   Velez responded to Ms. Huynh he was not processing any supplies, but

only forwarding an email request from me.

35.   Adams repeated that the supplies are to be processed through him and

Santiago alone.


                                         5
             Case 1:19-cv-02933 Document 1 Filed 09/30/19 Page 6 of 15



36.      Adams then said “se acabo esta mierda ahora” translated to English “this

shit is over now,” right before leaving Velez’ office.

37.      On May 24, 2018 Velez was at his desk and heard SA Jose Ramos and AO

Santiago talking to Adams about me. I had brought to their attention concerns

about a case that was being referred for prosecution. I had told them of findings

within EDS that could affect the case discovery, as there were NCIC records

attached to MOA’s etc.

38.      After their conversation concluded, Ramos went to Velez’ office and asked

if he had ever worked with Ms. Huynh, to which Velez replied “yes.”

39.      Ramos stated that he does not know who Ms. Huynh thinks she is and that

Ms. Huynh was acting as if he, Ramos, had never handled a criminal case.

40.      Ramos stated that Ms. Huynh was the “typical agent,” who comes from

the US and does not know how things are handled in Puerto Rico.

41.      While Ramos was making those comments Adams and Santiago appeared

in Velez’s office doorstep to join Ramos.

42.      Santiago yelled “Tell that Vietnamese that the war is over” at least three

times.

43.      Santiago further said, “When was the last time she had sex?”




                                            6
           Case 1:19-cv-02933 Document 1 Filed 09/30/19 Page 7 of 15



44.   Adams said, “I was planning to go to Saint Thomas to meet the new TDYs

and “ahora que se jodan.” )English translation “now they can go fuck

themselves.”)

45.   Adams further stated, “If they come here to bring more work we won’t be

able to do anything in this Island.”

46.   Ramos stated in that conversation that he has handled cases valued at

millions of dollars and had never turned over to the US Attorney everything in

the file as discovery.

47.   Ramos stated he picks and chooses what he wants to provide as discovery

for the prosecutor.

48.   Adams stated “in this office we handle real cases and not $1,000 dollar

cases like you guys” meaning the Houston SAC DHS OIG Office.

49.   Adams further stated, “If an agent in this office brings me a $1,000 case I

will personally file charges against that Agent.”

50.   During the entire duration of that conversation, Adams did not tell

Santiago to stop making the sexual or racial comments about Ms. Huynh.

51.   On approximately June 14, 2018, Ms. Huynh learned of the prohibited

harassment and hostile work environment being directed towards her by

members of the San Juan, Puerto Rico field office.


                                         7
            Case 1:19-cv-02933 Document 1 Filed 09/30/19 Page 8 of 15



52.   SA Ismael Velez, who was assigned to San Juan Office for TDY from the

Dallas Office provided me a copy of a memorandum, which he submitted to

DHS management.

53.   SA Velez’ memorandum reported disgusting, offensive, and hurtful

comments made specifically towards me by the management and staff from the

San Juan Office.

54.   When Ms. Huynh received the memorandum and read it several times, she

felt physically sick to her stomach.

55.   The sexual comments were demeaning and degrading to Ms. Huynh, as

they would be to any reasonable employee. The sexual comments were

exacerbated, considering the way Vietnamese women often are portrayed in

Vietnam War movies.

56.   Before this experience, Ms. Huynh never had comments made towards

her in that manner, let alone by a female employee.

57.   The fact that a Senior manager of the DHS-Office of Inspector General

condoned the comments and possibly joined in the comments was particularly

disheartening to Ms. Huynh.

58.   This experience has caused Ms. Huynh considerable anxiety and emotional

distress.


                                        8
            Case 1:19-cv-02933 Document 1 Filed 09/30/19 Page 9 of 15



59.     Upon learning of the statements made by her managers and coworkers,

Ms. Huynh did not feel safe working in St. Thomas and she asked to return early

from her TDY.

60.     Ms. Huynh could not comprehend why she was treated this way by the

San Juan Office management and staff.

61.     Ms. Huynh felt was disrespected and insulted, as she is a second-class

citizen.

62.     Ms. Huynh had volunteered to assist the San Juan Office from May 13,

2018 to July 12, 2018; after learning of the offensive and hostile treatment

towards her, she asked to terminate the TDY early, because she did not feel safe

in St. Thomas.

63.     Ms. Huynh did not share her experience with her family, because it would

be so hurtful to them. The managers’ and coworkers’ comments would have

particularly hurt her eldest brother, who was held in a Communist reeducation

camp after the Vietnam War.

The Agency’s Prior Knowledge of Adams’ Similar Conduct

64.     On information and belief, Miami SAC Donnelly had been previously

advised regarding Adams’ conduct toward other employees, but nothing was

done.



                                         9
           Case 1:19-cv-02933 Document 1 Filed 09/30/19 Page 10 of 15



65.     On information and belief, during one of Donnelly’s visits to San Juan

some employees informed him of the atmosphere created by Adams, in hopes

that Donnelly would address the situation.

66.     On information and belief, instead, Adams scheduled a meeting with the

employees and informed them that Donnelly made him aware of the complaints.

Adams told the employees that Donnelly had provided more power to deal with

them.

67.     S.A. Reynaldo Sanchez stated that Adams told his employees that he

would physically fight with all three of the complaining employees.

68.     On information and belief, one employee, SA Reynaldo Sanchez, a

Hispanic male, stated that he feared that if he reported Adams he would not be

considered for a CORE position that was made available in recent weeks.

69.     Adams threatened the employees not to leave on TDY, as he would make

sure they be assigned more work than ever upon their return from Hurricanes

Maria & Irma.

70.     Adams’ unprofessionalism generated a lack of respect between the

employees themselves.

71.     Adams made negative statements about employees to other employees,

creating tension between them.


                                         10
            Case 1:19-cv-02933 Document 1 Filed 09/30/19 Page 11 of 15



72.   Sometimes Adams told employees to get out of his office, saying that what

is important to them is not important to him.

73.   In one occasion, he boasted to another agent that SA Sanchez is lucky to be

sixty-years-old, otherwise Adams would have punched him in the face a long

time ago.

74.   Adams made similar comments directed to other employees. For example,

Adams stated, in front SA Lujan, how he would punch the agent in the face and

he would not be able to utilize any of his training in Jiu-jitsu.

75.   Although throughout the 60 TDY days Adams made physical fighting

comments directed toward another agent in at least two occasions, the agent

continued to be calm and professional.

76.   SA Lujan approached SA Velez afterword in one of the occasions the

fighting comment was made and told S.A. Velez he could not understand why a

person in a managerial position would make such comments.

77.   In multiple occasions, Adams made comments inferring that the work at

Ms. Huynh’s office, the Houston SAC DHS OIG, was not important as the TDY

agents were just tagging along to stat cases taken to the State Judicial level.

78.   S.A. Lujan and S.A. Velez concluded that no one from the Miami office

volunteered to assist one of their own sub-offices because they had knowledge of

the way Adams handles matters in the San Juan Office.
                                          11
         Case 1:19-cv-02933 Document 1 Filed 09/30/19 Page 12 of 15



79.   In one occasion, Adams had a teleconference with members of upper

management of the DHS OIG office.

80.   After the discussion, Adams came out of his office and started making fun

of Deputy Assistant Inspector General–Investigations James Beauchamp’s accent,

stating no one can understand him, as he is a hillbilly from Texas who probably

wears a cowboy hat.

83.   After that teleconference, Adams would refer to DAIG Beauchamp and

“Bichon” which is a slang Spanish word that means “penis” or “dick” in English.

   PLAINTIFF’S CAUSE OF ACTION AGAINST DEFENDANT FOR
 INTERFERING WITH PLAINTIFF’S RIGHTS UNDER 42 USC § 2000e

                          COUNT ONE
            (SEX-BASED EMPLOYMENT DISCRIMINATION)

82.   Ms. Huynh realleges Paragraphs 1 through 81, above, as if fully

realleged herein.

83.   When the managers witnessed and participated in disparaging

comments about Ms. Huynh, such as Agency discriminated against Ms.

Huynh, in violation of Title VII of the Civil Rights Act of 1964, Pub.L. 88-

352 § 703, and 29 CFR §§ 1606.1 and 1604.11.

                        COUNT TWO
          (RACE-BASED EMPLOYMENT DISCRIMINATION)


                                       12
         Case 1:19-cv-02933 Document 1 Filed 09/30/19 Page 13 of 15




82.   Ms. Huynh realleges Paragraphs 1 through 81, above, as if fully

realleged herein.

83.   When the managers witnessed and participated in disparaging

comments about Ms. Huynh, such as, but limited the Vietnam War being

over, the Agency discriminated against Ms. Huynh based on her race

(Asian), in violation of Title VII of the Civil Rights Act of 1964, Pub.L. 88-

352 § 703, and 29 CFR §§ 1606.1 and 1604.11.

                     COUNT THREE
  (NATIONAL ORIGIN-BASED EMPLOYMENT DISCRIMINATION)

82.   Ms. Huynh realleges Paragraphs 1 through 81, above, as if fully

realleged herein.

83.   When the managers witnessed and participated in disparaging

comments such as, but not limited to, the “war” being over, the Agency

discriminated against Ms. Huynh, because of her national origin, in

violation of Title VII of the Civil Rights Act of 1964, Pub.L. 88-352 § 703,

and 29 CFR §§ 1606.1 and 1604.11.

                             COUNT TWO
                    (HOSTILE WORK ENVIRONMENT)




                                       13
           Case 1:19-cv-02933 Document 1 Filed 09/30/19 Page 14 of 15




84.   Ms. Huynh realleges Paragraphs 1 through 81, above, as if fully

realleged herein.

85.   The unwelcome conduct described above created a hostile work

environment that became a condition of continued employment and was is

severe or pervasive enough to create a work environment that a reasonable

person would consider intimidating, hostile, or abusive.

                                  DAMAGES

86.   Ms. Huynh was damaged by the Agency’s violations of the Civil

Rights Act of 1964, as amended by 42 U.S.C. 2000e-2(a) and 3(a), Title VII of

the Civil Rights Act of 1964, Pub.L. 88-352 § 703, 42 U.S.C. § 12101, et seq.

inasmuch as:

      a.     Ms. Huynh has lost wages, overtime pay, retirement fund
             contributions, and other benefits as a result of the Agency’s
             refusal to train and promote Ms. Panarello.

      b.    Ms. Huynh has sustained pain, suffering, and emotional distress
            from the Agency’s discriminatory conduct.

      c.     Therefore, Ms. Huynh asks this court to award her
             compensatory and pecuniary damages, in an amount to be
             determined by a jury, plus interest, for the Agency’s violation
             of her rights.

      d.     Ms. Huynh also seeks judgment favor of the Plaintiff and against the
             above-named Defendant for punitive damages for the injuries,

                                       14
           Case 1:19-cv-02933 Document 1 Filed 09/30/19 Page 15 of 15



             damages, and violation of Ms. Huynh’s rights, as set forth above, in
             an amount to be determined at a trial in this matter.

87.   Ms. Huynh had to hire attorneys to handle this matter. She therefore

also seeks recovery of his attorney fees and costs, pursuant to 42 U.S.C

2000e-5.

      WHEREFORE, Plaintiff requests this Court to enter a Judgment in

her favor, plus interest for compensatory and pecuniary damages and

punitive damages. She further seeks attorney fees and costs and such other

relief as may be just and proper.

            PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY

      Respectfully submitted this Thirtieth day of September, 2019.

                                                  s/Joy Bertrand
                                                  Joy Bertrand
                                                  Attorney for Plaintiff


Joy Bertrand
Joy Bertrand, Esq., LLC
PO Box 2734
Scottsdale, AZ 85252-2734

District of Columbia District Court Bar Number AZ0014




                                        15
